433 F.3d 1090
UNITED STATES of America, Plaintiff-Appellee,v.Fred NOBRIGA, Defendant-Appellant.
No. 04-10169.
United States Court of Appeals, Ninth Circuit.
January 3, 2006.

1
Department of Justice, Washington, DC, for Plaitniff-Appellee.


2
Deanna S. Dotson, Kapolei, HI, for Defendant-Appellant.


3
Before WARDLAW and BERZON, Circuit Judges, and FITZGERALD,* District Judge.

ORDER

4
The petition for rehearing en banc is DENIED as moot. The opinion filed May 20, 2005, and reported at 408 F.3d 1178, is withdrawn. That opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit.


5
Submission of this case is withdrawn and resubmission of the case is deferred pending issuance of the opinion of the en banc court in Fernandez-Ruiz v. Gonzales, No. 03-74533.



Notes:


*
 The Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation